Taft, J.,
concurring. The judgment of the Common Pleas Court of Mahoning County determined that the claimant was entitled to compensation under the Workmen’s Compensation Act for the death of her husband. If that judgment was erroneous, it could have been directly attacked on appeal but, even if that judgment was erroneous, it cannot be collaterally attacked in the instant case. As pointed out in the majority opinion, if, as that judgment determined, there was a valid death claim under the Workmen’s Compensation Act, then its amount must be determined under the provisions of that act.